        CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 CARLTON JOHNSON,
 individually and on behalf of all others              Civ. No.
 similarly situated,

                      Plaintiff,                       COLLECTIVE ACTION
                                                          COMPLAINT
 v.

 TRANSPORT CORPORATION OF
 AMERICA, INC. and MINNWEST
 BANK.

                      Defendants.


       By and through the undersigned counsel, Plaintiff Carlton Johnson files this

Collective Action Complaint against defendants Transport Corporation of America

(Transport America) and Minnwest Bank (Minnwest). On his personal knowledge, and on

investigation and the information and belief of his counsel, Plaintiff avers the following:

                                    INTRODUCTION

       1.     Plaintiff asserts collective action claims pursuant to the Fair Labor Standards

Act (FLSA) on behalf of a class of drivers (the Leasing Drivers) who lease trucks from

Minnwest Bank to operate trucks on behalf of Transport America, or its affiliates, and are

contractually required to use the trucks exclusively for their work for Transport America.

       2.     Transport America offers long-haul ground cargo transportation services

using combination tractor-trailer trucks. As part of its overall driver workforce, Transport
        CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 2 of 17




America retains drivers to provide long-haul cargo transportation services for its customers

and/or third-party shipping brokers.

       3.     When its drivers do not own suitable tractor-trailer trucks, Transport America

directs them to lease a truck pursuant to a Master Lease Agreement with Minnwest Bank.

In conjunction with the Master Lease Agreement, Transport America further requires all

such Leasing Drivers to sign an Independent Contractor Agreement purportedly classifying

them as independent contractors.

       4.     While the Master Lease Agreement purportedly grants the Leasing Driver

title to the truck, Transport America retains exclusive control over the use of the truck. By

its terms, the Independent Contractor Agreement grants Transport America “exclusive

possession, control and use” of the truck, and it forbids Leasing Drivers from using their

trucks with other motor carriers. For these reasons, the Leasing Drivers cannot use the

trucks for personal or independent business operations.

       5.     Transport America has the right to impose any requirements its customers

may direct for the security and handling of their cargo. Because Leasing Drivers bear the

risk of loss and are otherwise responsible for safeguarding cargo, they must remain on or

near their trucks for the duration of all long-haul shipping jobs.

       6.     The Independent Contractor Agreement also requires the Leasing Drivers to

bear operational expenses including, but not limited to, fuel, maintenance, insurance, and

taxes. Transport America routinely deducts lease payments and operational expenses from

the Leasing Drivers’ regular pay statements. Because these expenses relate to tools of the

trade the Leasing Drivers do not own, and because these expenses are primarily incurred

                                              2
        CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 3 of 17




for the benefit and convenience of Transport America and not the Leasing Drivers, these

deductions do not count toward the Leasing Drivers’ wages under the FLSA. See 29 C.F.R.

§§ 531.3(d)(2)(i), 531.32(c).

       7.     Under the economic realities of the relationship between Transport America

and Minnest on one hand and the Leasing Drivers on the other, Transport America

effectively controls the Leasing Drivers’ work, such that Leasing Drivers are properly

classified as employees under the FLSA.

       8.     When performing long-haul jobs for Transport America, the Leasing Drivers

are on duty no later than the point in time they are waiting with the truck to load cargo. To

properly safeguard the cargo in accordance with the directions from Transport America,

the Leasing Drivers must remain continuously on or near the truck and its cargo until the

truck is unloaded at its destination. These jobs consistently require the Leasing Drivers to

remain on duty for periods exceeding 24 hours and typically stretching several days.

       9.     The Leasing Drivers’ trucks are equipped with sleeping berths that offer them

adequate sleeping facilities during the course of long-haul jobs. To properly safeguard the

cargo in accordance with directions from Transport America, the Leasing Drivers must

take sleep breaks in the trucks’ sleeping berths. Transport America has no express or

implied agreement with the Leasing Drivers regarding the timing or duration of sleep or

meal breaks during long-haul jobs.

       10.    Because long-haul jobs require the Leasing Drivers to remain on duty for

periods exceeding 24 hours and sometimes stretching several days, Transport America

cannot claim more than eight hours’ uncompensated sleeping and meal time each workday

                                             3
        CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 4 of 17




under FLSA regulations. During such periods, the Leasing Drivers accrue 16 hours of work

time per day. See 29 C.F.R. § 785.22.

       11.    Between their low wages—which cannot include lease payments, fuel, truck

maintenance, taxes, and other expenses primarily benefiting Transport America—and their

long hours, Leasing Drivers’ wages routinely and consistently fall below the FLSA

minimum wage of $7.25 per hour and the Minnesota minimum wage of $9.86 per hour in

2019 and $10.08 per hour in 2021.

       12.    Based on the foregoing, Plaintiff Carlton Johnson, individually and on behalf

of the Leasing Drivers, brings this Collective Action against Transport America for

violations of the Fair Labor Standards Act and seeks to recover additional wages as

necessary to satisfy minimum wage, plus interest, damages, penalties, and attorney fees.

                                          PARTIES

       13.    Plaintiff Carlton Johnson is a natural person residing in Memphis, Tennessee.

       14.    Defendant Transport America is a Minnesota corporation with its primary

place of business at 1715 Yankee Doodle Road in Eagan, Minnesota. It typically does

business under the name Transport America.

       15.    Defendant Minnwest is a Minnesota Chartered Bank with its primary place

of b usiness at 300 South Washington Street, Redwood Falls, MN 56283.

                            JURISDICTION AND VENUE

       16.    Transport America and Minnwest conduct substantial business in this

District, including but not limited to sale, management, supervision, and execution of

ground freight transportation services.

                                             4
        CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 5 of 17




       17.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 because a

legal claim in this action arises under the laws of the United States.

       18.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Transport America and Minnwest reside in this District and a substantial part of the events

and omissions giving rise to Plaintiff’s claim occurred in this District.

                                FACTUAL ALLEGATIONS

A.     To reduce its fleet expenses, Transport America asks drivers to lease their
       trucks from its affiliate Minnwest Bank. Through this arrangement, Transport
       America transfers its truck expenses to the Leasing Drivers, while both entities
       effectively maintain control and possession of the truck.

       19.    Transport America offers long-haul ground cargo transportation services

using combination tractor-trailer trucks. As part of its overall driver workforce, Transport

America retains drivers to provide long-haul ground freight transportation services for its

customers and/or third-party shipping brokers.

       20.    As a calculated effort to reduce its fleet costs and keep drivers off its payroll,

Transport America encourages its drivers to lease trucks from Minnwest and work for

Transport America as independent contractors.

       21.    The lease is governed by a Master Lease Agreement between Minnwest Bank

as the lessor and the Leasing Driver as the lessee.

       22.    Minnwest Bank is not regularly engaged in the business of selling or leasing

heavy tractor-trailer trucks.




                                              5
        CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 6 of 17




      23.    Minnwest Bank is only involved as necessary to facilitate leases with the

Leasing Drivers. Minnwest Bank and Transport American jointly administer and benefit

from the Master Lease Agreement.

      24.    Minnwest Bank and the Leasing Drivers enter the Master Lease Agreements

with the underlying expectation that the drivers will be working exclusively for Transport

America and that the trucks will be used exclusively to ship cargo for Transport America

customers.

      25.    Under supplemental documents to the Master Lease Agreement, Transport

America is authorized to deduct lease payments from Leasing Drivers’ pay.

      26.    Transport America also deducts funds, held in escrow, to be used for truck

maintenance and repairs.

      27.    Transport America has sole discretion to approve the use of the escrowed

funds to pay for such maintenance and repairs.

      28.    In conjunction with the Master Lease Agreements, Transport America also

requires Leasing Drivers to enter Independent Contractor Agreements.

      29.    Under the Independent Contractor Agreements, the Leasing Drivers grant

Transport America “exclusive possession, control, and use” of the leased truck. If the

Independent Contractor Agreement is terminated, the Leasing Driver must return the truck

to Transport America. Transport America also takes responsibility for properly marking

and licensing the truck under the regulations of the Department of Transportation and

Federal Motor Carrier Safety Administration.



                                            6
        CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 7 of 17




       30.    Under the Independent Contractor Agreements, Transport America has the

right to place its name and logo on the truck, as well as its chosen design, advertisements,

and slogans. Transport America also requires Leasing Drivers to keep the truck clean at

their own expense. Transport America forbids Leasing Drivers from placing any markings,

signage, or messages on the truck that could be construed as “disclosing personal biases,

political biases or offensive views or language.”

       31.    Under the Independent Contractor Agreements, Transport America has the

exclusive right to determine what cargo is shipped on the Leasing Drivers’ trucks. While

the Independent Contractor Agreements technically allow the Leasing Drivers to ship cargo

for other carriers with Transport America’s written permission, Transport America forbids

the Leasing Drivers from doing so. Because Transport America maintains control of the

Leasing Drivers’ trucks and marks them with its name and logo, Transport America has no

incentive to allow the trucks to be used for others’ cargo shipping services. For these

reasons, the Leasing Drivers cannot use the trucks for personal or independent business

operations.

       32.    The Independent Contractor Agreement requires Leasing Drivers to pay all

operating expenses, including but not limited to fuel; fuel taxes; federal highway use taxes;

empty mileage; oil; tires; lubricants; garaging; repairs; labor; base plates; licenses and

permits of all kinds; cab cards; detention and accessorial services; and all bridge, tunnel,

ferry, road and similar tolls. Transport American furnishes Leasing Drivers with fuel cards,

which Leasing Drivers may use to charge their fuel costs, but Transport American deducts

these costs from Leasing Drivers’ pay.

                                             7
        CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 8 of 17




       33.    The Master Lease Agreement further requires Leasing Drivers to maintain

insurance on the trucks. Under the Independent Contractor Agreement and its supplemental

documents, Transport America specifies the exact scope of coverage required. In practice,

Transport America directs Leasing Drivers to procure coverage from Transport America’s

preferred insurers and deducts the premiums from Leasing Drivers’ pay.

       34.    Through the Master Lease Agreement and the Independent Contractor

Agreement, Transport America maintains control and beneficial use of the Leasing

Drivers’ trucks, while shifting all operational expenses to the Leasing Drivers.

B.     Under the economic realities of the relationship between Transport America
       and the Leasing Drivers, Transport America effectively controls the Leasing
       Drivers’ work, such that Leasing Drivers are properly classified as employees
       under the FLSA.

       35.    While the Independent Contracting Agreement purports to classify Leasing

Drivers as independent contractors, the economic realities of the relationship between

Transport America and the Leasing Drivers dictate that they be classified as employees

under the FLSA.

       36.    Transport America exercises a high degree of control over the Leasing

Drivers’ conduct and business operations. Transport America maintains control over the

trucks and selects prospective jobs for the Leasing Drivers. It requires the Leasing Drivers

to keep the trucks safe, clean, and in good repair. Transport America also forbids Leasing

Drivers from engaging in conduct that reflects their personal views or biases.

       37.    As stated under the Independent Contractor Agreements, Transport America

has the right to impose on the Leasing Drivers any requirements its customers may direct


                                             8
        CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 9 of 17




for the security and handling of their cargo. Transport America further requires the Leasing

Drivers to use its specified satellite equipment, which allows Transport America to

communicate with the Leasing Drivers about jobs, track the whereabouts of the Leasing

Drivers and their cargo, and monitor whether the Leasing Drivers are complying with DOT

regulations. Transport America also installs cameras in truck cabs and monitors those

cameras for driver compliance.

       38.    The Leasing Drivers make no investment that demonstrates ownership of an

independent business. They do not own their trucks; they only lease them according to

terms specified by Minnwest and Transport America. If at the end of the five-year Master

Lease Agreement, the Leasing Drivers decide that they want to keep their trucks, they must

buy them at their fair market value.

       39.    If the Independent Contractor Agreement is terminated for any reason, that

Leasing Drivers must return their truck to Transport America.

       40.    Transport America operates truck terminals and provides all communications

equipment. The Leasing Drivers rely on Transport America to provide facilities for truck

maintenance and repair. Transport America prohibits Leasing Drivers from using third-

party maintenance and repair facilities unless the facility has been previously approved by

Transport America.

       41.    Transport America has a high degree of control over the Leasing Drivers’

opportunities for profit or loss. The Leasing Drivers rely on Transport America to provide

them with cargo shipping jobs. The Leasing Drivers are not involved in any discussions of



                                             9
       CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 10 of 17




the rate or price for this work, and they cannot separately or independently negotiate rates

with Transport America’s customers or brokers.

       42.    While the Leasing Drivers’ work can be difficult and grueling, it does not

require professional skill or expertise. The Leasing Drivers must obtain commercial drivers

licenses and maintain a clean driving record.

       43.    Through the Master Lease Agreements and the Independent Contractor

Agreements, Transport America contemplates a longstanding, exclusive relationship with

the Leasing Drivers. The Master Lease Agreement has a five-year duration, and during that

time, Transport America effectively forbids Leasing Drivers from conducting independent

cargo shipping operations.

       44.    The Leasing Drivers’ work is an integral part of Transport America business

operations. Long-haul over-the-road cargo shipping is major part of those operations.

Transport America relies on the Leasing Drivers to ensure that it has sufficient drivers and

trucks available to provide long-haul cargo shipping services to its customers and brokers.

       45.    Transport America has employees who perform the same long-haul cargo

shipping services as Leasing Drivers.

       46.    With due regard for the economic realities of the relationship between

Transport America and its Leasing Drivers, the Leasing Drivers lack meaningful control

over their work. The Leasing Drivers do not own viable independent businesses but instead

rely on Transport America for their livelihood. As a result, the Leasing Drivers are properly

classified as employees under the FLSA.



                                             10
       CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 11 of 17




C.     Because Transport America requires the Leasing Drivers to bear substantial
       operating expenses, these expenses do not count toward the Leasing Drivers’
       wages. When the Leasing Drivers’ wages are divided into their long hours, the
       result is an hourly wage that falls below the minimum required by the FLSA.

       47.    Pursuant to the Master Lease Agreement and the Independent Contractor

Agreement, Transport America requires the Leasing Drivers to pay numerous operational

expenses including, but not limited to, fuel; fuel taxes; federal highway use taxes; empty

mileage; oil; tires; lubricants; garaging; repairs; labor; base plates; licenses and permits of

all kinds; cab cards; detention and accessorial services; and all bridge, tunnel, ferry, road

and similar tolls.

       48.    Transport America routinely deducts lease payments, fuel, maintenance,

insurance, and taxes from the Leasing Drivers’ pay. Transport America does not make

these deductions for the benefit of the drivers but for its own benefit. To the extent these

deductions are used to pay for the trucks and their maintenance and operational expenses,

these deductions relate to the tools of the trade. Because the Leasing Drivers have no

ownership interest in the trucks, and because Transport America maintains use and control

over the trucks, such deductions do not count toward the Leasing Drivers’ wages under the

FLSA. See 29 C.F.R. §§ 531.3(d)(2)(i), 531.32(c).

       49.    When performing long-haul jobs for Transport America, the Leasing Drivers

are on duty no later than the point in time they are waiting with the truck to load cargo. To

properly safeguard the cargo in accordance with the directions from Transport America,

the Leasing Drivers must remain continuously on or near the truck and its cargo until the

truck is unloaded at its destination. If any loss or damage occurs to the cargo while in the


                                              11
       CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 12 of 17




Leasing Drivers’ care, Transport America holds the Leasing Drivers responsible. For these

reasons, during any long-haul job, the Leasing Drivers must remain on duty for periods

exceeding 24 hours and typically stretching several days.

       50.    The Leasing Drivers’ trucks are equipped with sleeping berths that offer them

adequate sleeping facilities during the course of long-haul jobs. As part of their obligation

to properly safeguard the cargo, the Leasing Drivers must take sleep breaks in the trucks’

sleeping berths. Transport America has no express or implied agreement with the Leasing

Drivers regarding the timing or duration of sleep or meal breaks during long-haul jobs.

       51.    Because long-haul jobs require the Leasing Drivers to remain on duty for

periods exceeding 24 hours and sometimes stretching several days, Transport America

cannot claim more than eight hours’ uncompensated sleeping and mealtime each workday

under FLSA regulations. During such periods, the Leasing Drivers accrue 16 hours of work

time per day. See 29 C.F.R. § 785.22.

       52.    After excluding pay deductions not countable as wages, when the Leasing

Drivers’ pay is divided by their total hours, the Leasing Drivers’ wages routinely and

consistently fall below the FLSA minimum wage of $7.25 per hour.

       53.    Plaintiff Carlton Johnson signed a Master Lease Agreement with Minnwest

Bank on August 3, 2020. He signed an Independent Contractor Agreement with Transport

America on or around August 3, 2020.

       54.    Based on the economic realities of the relationship between Plaintiff and

Transport America, Plaintiff is properly classified as an employee under the FLSA. For his



                                             12
       CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 13 of 17




work for Transport America, Plaintiff must be paid no less than the FLSA minimum wage

of $7.25 per hour.

       55.    While performing services for Transport America under the Master Lease

Agreement and the Independent Contractor Agreement, his hourly wage routinely and

consistently fell below $7.25 per hour. Plaintiff accordingly brings this action against

Transport America for violations of the FLSA and seeks additional wages as necessary to

satisfy minimum wage, plus interest, damages, penalties, and attorney fees.

                      COLLECTIVE ACTION ALLEGATIONS

       56.    Plaintiff brings this Collective Action Complaint under the FLSA on behalf

of himself and all others similarly situated. The Collective Action Members (the Leasing

Drivers) are defined as follows:

              All individuals who, at any point in the three years preceding
              the filing of this Collective Action Complaint, worked under
              an Independent Contractor Agreement with Transport America
              and performed that work using a truck under a Master Lease
              Agreement with Minnwest Bank.

This definition shall be construed to encompass Leasing Drivers consistent with the

practices and relationships alleged in this Collective Action Complaint. Plaintiff reserves

the right to redefine the Collective Action Members prior to conditional certification.

       57.    Plaintiff and other Collective Action Members are similarly situated in that

they have substantially similar job requirements, pay provisions, and compensation

procedures, and also in that Transport America had common practices and procedures that

resulted in Collective Action Members receiving less than minimum wage under the FLSA.



                                            13
       CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 14 of 17




      58.    Transport America permitted Plaintiff and other Collective Action Members

to work for less than minimum wage under the FLSA, and therefore, Transport America

failed to properly compensate Plaintiff and other Collective Action Members for all time

worked.

      59.    The FLSA violations asserted in this Collective Action Complaint may be

brought and maintained as an opt-in collective action under 29 U.S.C. § 216(b) because

Plaintiff’s claims are similar to FLSA claims by Collective Action Members.

      60.    The precise number of Collective Action Members is unknown to Plaintiff at

this time but is estimated to be hundreds of individuals. Transport America is likely to

know the exact number of Collective Action Members, and it likely possesses sufficient

information to facilitate notice of this action to Collective Action Members by U.S. Mail,

e-mail, or other modes of communication.

                            FIRST CAUSE OF ACTION
                     Violation of the Fair Labor Standards Act
                           Failure to Pay Minimum Wage
             (Individually and on Behalf of Collective Action Members)

      61.    Plaintiff incorporates by reference the allegations in the prior paragraphs of

this Complaint.

      62.    Section 6(a) of the FLSA provides in relevant part,

             Every employer shall pay to each of his employees who in any
             workweek is engaged in commerce or in the production of
             goods for commerce, or is employed in an enterprise engaged
             in commerce or in the production of goods for commerce …
             not less than … $7.25 an hour.

29 U.S.C. § 206(a)(1)(C).


                                           14
       CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 15 of 17




       63.    Transport America engaged in uniform employment and compensation

practices in its work relationships with Plaintiff and the Leasing Drivers.

       64.    At all times relevant to this claim, Transport America had gross operating

revenues in excess of $500,000.

       65.    Plaintiff and the Leasing Drivers are not subject to any exemptions to

minimum pay requirements under the FLSA.

       66.    Under the economic realities of the relationship between Transport America

and its Leasing Drivers, Transport America effectively controlled its Leasing Drivers such

that they are properly classified as employees.

       67.    By requiring Plaintiff and other Leasing Drivers to sign the Independent

Contractor Agreement, Transport America knowingly and illegally misclassified Plaintiff

and Collective Action Members as independent contractors instead of employees. In the

Independent Contractor Agreement, Transport America misrepresented the Leasing

Drivers’ status to avoid paying them minimum wage.

       68.    Section 16(b) of the FLSA provides for mandatory liquidated damages “in

an additional equal amount” to actual damages. 29 U.S.C. § 216(b).

       69.    Plaintiff and the Leasing Drivers demand judgment against Transport

America for damages in an amount to be determined at trial plus liquidated damages,

attorney fees, and any other relief provided by law.

                                PRAYER FOR RELIEF

       Plaintiff Carlton Johnson prays for relief as follows:



                                             15
        CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 16 of 17




        a.    Damages in an amount to be determined at trial, including but not limited to

unpaid wages and liquidated damages for Plaintiff and the Leasing Drivers pursuant to the

FLSA.

        b.    All relief authorized by statute or law, including but not limited to liquidated

damages, civil penalties, attorney fees, and costs.

        c.    Certification of collective action on behalf of the Leasing Drivers under

§ 16(b) of the FLSA and appointment of the undersigned counsel as counsel for the Leasing

Drivers.

        d.    Any other relief this Court deems just and equitable.




                                             16
       CASE 0:21-cv-01003-DWF-ECW Doc. 1 Filed 04/16/21 Page 17 of 17




Dated this 16th day of April, 2021.    s/ Shawn J. Wanta
                                       Shawn J. Wanta
                                       Bar No. 0389164
                                       Scott A. Moriarity
                                       Bar No. 0321977
                                       Attorneys for Plaintiff
                                       BAILLON THOME JOZWIAK & WANTA LLP
                                       100 South Fifth Street, Suite 1200
                                       Minneapolis, MN 55402
                                       612-252-3570
                                       sjwanta@baillonthome.com
                                       samoriarity@baillonthome.com




                                      17
